DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
The foreign priority claims filed on 15 October 2020 and 08 June 2020 were not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Effective Date of the Claims is 13 October 2011
As noted above, the claim to foreign priority can only be granted with a petition. Accordingly, the effective date of the claims is currently the filing date of the international application, 13 October 2011.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 5433715) in view of Blessing’433 (US 2006/0024433), Hundorf (US 2008/0312628) and Blessing’695 (US 2006/0021695).
	Regarding claim 1, Tanzer teaches a process for producing an absorbent structure (Abstract; Figures 6, 7 and 12-14). Tanzer provides a carrier layer, deposits and positions absorbent material on the carrier layer in clusters with areas where no absorbent material is present, provides an auxiliary layer covering the absorbent material to form the claimed sandwich structure, attaches adhesive to the carrier layer at areas where no absorbent material is present and then laminates the auxiliary layer to the carrier layer to form the sandwich structure (column 13, lines 3-18; Figures 6, 7 and 12-14). After bringing the layers together, the layers are attached to provide the claimed substantially permanent primary bonding regions which are substantially free of absorbent material and substantially detachable or temporary secondary bonding regions which are substantially free of absorbent material, the secondary bonding regions being configured to release under the claimed swelling force or the influence of water (column 13, lines 61-68; column 14, lines 1-59; column 18, lines 2-4 and 43-62; column 20, lines 9-26; column 21, lines 57-67; column 22, lines 1-58). It is noted that Tanzer refers to the temporary bonds as primary and the detachable bonds as secondary. However, this is only a semantic difference in terminology.
	Tanzer differs from claim 1 in that:
i.	Tanzer does not explicitly recite that the adhesive is attached to the carrier layer or auxiliary layer prior to forming the sandwich structure.
ii.	Tanzer does not teach the claimed continuously connected pattern of absorbent material clusters with areas where substantially no absorbent material is present between respective absorbent material clusters of the continuously connected pattern of absorbent material clusters.
	(i)	This sequence of steps is clearly suggested by Blessing’433 for providing a suitable method of laminating a pattern of absorbent material clusters between carrier and auxiliary layers (Figure 1; paragraphs 39 and 40). Blessing’433 also teaches the adhesive helps retain the absorbent material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Tanzer because one of ordinary skill in the art would have been motivated to suitably form the sandwich structure in a known manner and/or to facilitate retaining the absorbent material in accordance with the teachings of Blessing’433.
	(ii)	The claimed pattern of absorbent material clusters is known in the art. Hundorf teaches the same pattern disclosed in Applicant’s Figure 3, which shows such a pattern. See Hundorf (Figure 5). It is clear from Hundorf that this pattern is an effective pattern of absorbent material clusters to provide an absorbent structure for use in disposable absorbent articles. As to the spaces between clusters illustrated in Figure 5 of Hundorf containing substantially no absorbent material, Hundorf explains that these areas contain little or no absorbent material (paragraph 74). The spaces which do not contain absorbent material are the locations where Tanzer provides attachment between the carrier and auxiliary layer, as illustrated in Figures 6, 7 and 12-14 of Tanzer. Blessing’695 explicitly teaches that providing such attachment areas with substantially no absorbent material allows for good bonding between the carrier and auxiliary layers (paragraphs 13 and 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this claimed pattern in Tanzer because one of ordinary skill in the art would have been motivated to use a known effective absorbent material pattern as suggested by Hundorf, and to achieve good bonding in the attachment areas in accordance with the teachings of Blessing’695.
	Regarding claim 2, Blessing’433 clearly suggests this limitation for helping retain the absorbent material (Figure 1; paragraphs 39 and 40).
	Regarding claim 3, Blessing’433 clearly suggests this limitation for providing suitable lamination (paragraph 40).
	Regarding claim 4 and 5, Tanzer suggests application of the adhesive by spraying (column 13, line 7), as does Blessing’433 (paragraphs 39 and 40). Blessing’433 suggests spraying adhesive onto the absorbent material clusters to hold the carrier layer and deposited absorbent material together. Such can allow the adhesive to act as an auxiliary layer without requiring a web carrier layer (Figure 1; paragraph 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Tanzer because one of ordinary skill in the art would have been motivated to apply the adhesive in a known suitable manner, as suggested by Tanzer and/or Blessing’433, and to suitably hold the carrier layer and absorbent material together as suggested by Blessing’433.
	Regarding claims 6 and 7, Tanzer teaches these limitations (column 13, lines 61-67). Thermal and sonic bonding satisfy thermo-sealing.
	Regarding claims 8 and 9, Tanzer clearly teaches these additional limitations.
	Claim 11 is satisfied for the reasons provided above. The above noted pattern of absorbent material clusters taught by Hundorf clearly satisfies the pattern of claim 11. Tanzer teaches application of adhesive to both the carrier and auxiliary layers (column 18, lines 3-4).
	Claims 12-17 are satisfied for the reasons provided above.
	Claim 19 is satisfied for the reasons provided above. The above noted pattern of absorbent material clusters taught by Hundorf clearly satisfies the pattern of claim 19. Tanzer clearly teaches the additional limitations of disposing the absorbent structure between a liquid pervious top sheet and a liquid impervious back sheet to form one of the recited absorbent articles.
	Claim 20 is satisfied for the reasons provided above.

Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive.
	Applicant argues Tanzer does not teach a process. The examiner respectfully disagrees. See Tanzer (column 13, lines 3-18), cited in the grounds of rejection.
	Applicant argues the water sensitive attachments are primary and most occurring. In response, the examiner noted in the grounds of rejection that Tanzer refers to the temporary bonds as primary and the detachable bonds as secondary. However, this is only a semantic difference in terminology. There is no requirement in the claims as to the relative amount of permanent and temporary bonding, and thus this argument is not commensurate in scope with the claims.
	Applicant argues only Tanzer teaches permanent and water sensitive attachments. While such is not disputed by the examiner, Tanzer is the primary reference and thus clearly satisfies providing such attachments.
	Applicant argues Tanzer also provides water sensitive adhesive where absorbent material is present. In response, such is not precluded by the claims. The claims only require providing temporary attachments in areas free of absorbent material, but do not preclude additional application of water sensitive adhesive at other locations. The spaces which do not contain absorbent material are the locations where Tanzer provides attachment between the carrier and auxiliary layer, as illustrated in Figures 6, 7 and 12-14 of Tanzer. Moreover, Blessing’695 was applied for teaching that providing attachment areas with substantially no absorbent material allows for good bonding between carrier and auxiliary layers (paragraphs 13 and 51).
	Applicant argues Tanzer teaches away from a continuously connected pattern of absorbent material clusters. The examiner respectfully disagrees. There is no teaching in Tanzer that such a pattern should not be used, nor has Applicant pointed to such a negative teaching.
	Applicant argues Blessing’433 does not teach the claimed pattern. In response, Hundorf was relied upon for suggesting the claimed pattern. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues the purpose of the adhesive in Blessing’433 is different from that of Tanzer. While Blessing’433 teaches that the adhesive may be used to help retain the absorbent material, such is not precluded by the claims. Blessing’433 was relied upon for teaching the adhesive may be attached to the carrier layer or auxiliary layer prior to forming the sandwich structure to suitably form the desired sandwich structure. Only the expected result of providing the adhesive in a desired location between the carrier and auxiliary layers has been achieved.
	Applicant argues Blessing’433 does not teach water sensitive adhesive. This argument is not persuasive for the reasons provided above. Such is taught by the primary reference Tanzer.
	Applicant argues Hundorf is directed to forming a double layered article. In response, such is not precluded by the claims. Moreover, the primary reference to Tanzer teaches a single layer of absorbent material. Hundorf simply shows a known suitable pattern for the absorbent material clusters. Only the expected results have been achieved by using a known suitable absorbent material pattern.
	Applicant argues Hundorf does not teach water sensitive adhesive. This argument is not persuasive for the reasons provided above. Such is taught by the primary reference Tanzer.
	Applicant argues impermissible hindsight has been used. The examiner respectfully disagrees because all of the teachings relied upon by the examiner come directly from the applied prior art. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745